Citation Nr: 1704699	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-15 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1986 to December 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Des Moines, Iowa has subsequently assumed jurisdiction of this case. 
 
In the February 2008 rating decision, the RO awarded service connection for GERD and assigned a noncompensable rating with an effective date of January 1, 2008.  In May 2016, the Veteran's rating was increased to 10 percent for the entire appeal period.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

This matter was initially before the Board in December 2013, at which time the issue was remanded for further development.  As noted above, in May 2016 the Board issued a decision granting a 10 percent disability rating and denying, in pertinent part, a disability rating in excess of 10 percent for GERD. 

In November 2016, the parties entered into a joint motion for partial remand (JMPR), remanding the Veteran's claim for a disability rating in excess of 10 percent for his GERD, for the Board to adequately address the issue of whether the severity of the Veteran's GERD in an unmedicated state warrants a higher disability rating.  The appeal as to the remaining issues was dismissed.

The issue of entitlement to a TDIU has been raised by the record in a November 2016 Application for Increased Compensation Based on Unemployability, but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Nevertheless, as will be discussed below, the Board has jurisdiction over this claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a TDIU is part and parcel of a claim for increased compensation).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The record does not contain evidence sufficient to make a determination as to the severity of the Veteran's condition in an unmedicated state.  In the November 2016 JMPR, the parties determined that the Board erred when it considered the ameliorative effects of medications on the Veteran's GERD symptoms.  

The Veteran is assigned a 10 percent disability rating for gastroesophageal reflux disease (GERD) under 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Board notes that where, as here, an unlisted condition is encountered (e.g., GERD) it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2016).  Diagnostic Code 7436 concerns hiatal hernia and provides, in pertinent part, a 30 percent rating for "[p]ersistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health," and a 60 percent rating for "[s]ymptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health."  38 C.F.R. § 4.114, Diagnostic Code 7346.  The criteria for the higher disability ratings are conjunctive, meaning that the Veteran must demonstrate all of the listed symptoms to be entitled to the rating.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (holding instead that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

A February 2003 STR reflects that the Veteran was taking Aciphex daily for GERD.

A February 2007 report of medical history reflects that the Veteran complained of frequent indigestion and heartburn.  The examiner noted that the Veteran was taking Aciphex for GERD and that it was controlled.

An October 2007 VA examination report reflects that the Veteran had dyspeptic symptoms associated with his GERD.

In a July 2008 statement, the Veteran asserted that even on medication he experiences pyrosis on an almost daily basis along with epigastric distress.  He stated that he continuously wakes up throughout the night with pain in his abdomen.

A June 2013 VA medical record notes that the Veteran denied persistent heartburn complaints on Prilosec.  He was assessed with GERD, controlled, continue medication.

A December 2013 VA esophageal disorders examination report reflects that the Veteran stated that as long as he took his medication, he felt good; he reported experiencing heartburn once every six months, and that, overall, the Veteran's GERD symptoms had been stable since 2008.  The examiner found that the Veteran did not have any signs of symptoms due to his GERD, and that his GERD did not impact his ability to work.

In its May 2016 decision, the Board found the evidence of record, described above, did not meet the criteria for a 30 percent disability rating under Diagnostic Code 7346. 

However, as noted in the November 2016 JPMR, "a higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

The December 2013 examiner specifically noted that the Veteran used medication to treat his GERD and that such treatment stabilized his condition; however, the examination failed to reflect how severe the disability would be without the use of medication, and explain the extent of the condition in the absence of medication.  The Veteran specifically stated that he feels good, as long as he takes his medication.  It is not clear from the record whether the Veteran's pre-treatment symptoms of his diagnosed and service-connected GERD warrant an increase in disability compensation.  In light of this deficiency, the Board concludes that the December 2013 examination is inadequate for rating purposes.

In light of the above, the Board finds that the claim on appeal must again be remanded to the AOJ to provide an adequate medical examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Next, the United States Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice, supra.  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.

As noted above, the Veteran has asserted in a November 2016 Application for Increased Compensation Based on Unemployability that he was unable to work as a result of his service-connected disabilities, including GERD.  Specifically, the Veteran indicated that his full time employment has been affected since April 2012 and that he became too disabled to work in August 2016.  The Veteran indicated that his last day of full time employment was in October 2016.  Accordingly, the matter should be remanded to the RO for adjudication of the Veteran's claim for the issue of TDIU, in accordance with the holding in Rice.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he supply the requisite information pertaining to his employment history, educational and vocational attainment, and any other factors having a bearing on his TDIU issue.

2. Thereafter, send copies of VA Form 21-4192 to any current and previous employers identified by the Veteran.

3. Schedule the Veteran for VA examination by an appropriate medical professional to evaluate the severity of the Veteran's service-connected GERD, including determining the severity of the Veteran's condition in an unmedicated state.  The electronic claims file must be made available to the examiner for review, and such review should be noted in the examination report.  

The examiner should: (1) report all signs and symptoms necessary for evaluating the Veteran's service-connected GERD under the rating criteria, to include, if possible, without consideration of the ameliorative effects provided by medications. In particular, the examiner should note whether the Veteran experiences pain, vomiting, dysphagia, pyrosis, hematemesis, melena, or material weight loss; (2) estimate, to the extent possible, the severity of the Veteran's GERD without medication; (3) indicate the degree of functional impairment that the Veteran has as a result of his service-connected GERD; and (4) opine as to whether the Veteran's service-connected GERD, alone, renders him unable to secure or follow substantially gainful employment.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Thereafter, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




